Citation Nr: 1127707	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  05-33 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for psychiatric disability other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to February 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2004 and February 2005 rating decisions of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2006, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO.  These issues were previously presented to the Board in January 2007, at which time the issue of service connection for PTSD was remanded to the RO, and the issue of service connection for bilateral hearing loss was denied.  The Veteran subsequently appealed that latter determination to the U.S. Court of Appeals for Veterans Claims (Court), which issued an April 2008 order granting the parties' joint motion for remand (JMR), vacating the Board's denial and remanding that issue back to the Board for further consideration.  In March 2010, the Board remanded both of these issues for further development.  

In the March 2010 decision, the Board denied service connection for PTSD.  However, in statements of record since this decision, the Veteran appears to continue to assert that service connection for PTSD is warranted.  Therefore, as it is unclear whether the Veteran is seeking to reopen his claim for PTSD,  this matter is referred to the RO for clarification.  

The issue of entitlement to service connection for psychiatric disability other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral hearing loss was not manifested during the Veteran's active duty service or for many years thereafter, nor is any current hearing loss otherwise related to such service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2002); 38 C.F.R.  §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in July 2003, March 2006, July 2006 and March 2010 VCAA letters, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in July 2003, which was prior to the  rating decisions on appeal.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  The Board recognizes that subsequent VCAA notices were provided after the initial decision.  However, the deficiency in the timing of these notices was remedied by readjudication of the issue on appeal in subsequent supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  Further, the March 2006, July 2006 and March 2010 letters gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment and personnel records, VA treatment records, private treatment records, Board hearing testimony and a VA examination report.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

In compliance with the March 2010 Board remand, the Veteran was afforded a VA examination in September 2010 and an addendum was issued in November 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination report with addendum obtained contains sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a further examination is not necessary.  Further, the action ordered by the Board within the March 2010 remand regarding service connection for hearing loss has been accomplished by the RO.  See Stegall v. West, 11 Vet.App. 268, 271 (1998).

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue of entitlement to service connection for hearing loss.   

Analysis

The present appeal involves a claim of entitlement to service connection for bilateral hearing loss.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The Board acknowledges that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

In his statements of record as well as at the Board hearing, the Veteran asserted that his hearing loss had become progressively worse since service.  He indicated that he had hearing tests done with his prior employer, Budd Company, and Sears, which showed that his hearing was deteriorating.  While he had submitted the record from Sears, he was going to try to obtain the hearing tests from Budd, but indicated some difficulty as the factory had closed. 

The Veteran's service personnel record showed that his military occupational specialty was radio wireman with an artillery unit.  However, the Veteran's service treatment records are silent with respect to any complaints of hearing problems.  In fact, a December 1963 service examination prior to discharge showed that the Veteran's ears were clinically evaluated as normal.  A hearing test done at that time showed pure tone thresholds, in decibels, as follows (NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those figures are on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.):

HERTZ


500
1000
2000
3000
4000
Right 
10 (25)
5 (15)
10 (20)
X
25 (30)
Left
10 (25)
10 (20)
5 (15)
X
15(20)

No hearing abnormality was noted by the examiner.  Moreover, in his contemporaneous report of medical history, the Veteran expressly denied ear trouble and was silent with respect to any complaints of hearing loss.  In a subsequent statement, the Veteran indicated that there had been no change in his medical condition since the December 1963 examination.  

The Veteran filed his current claim for hearing loss in June 2003.  The Veteran reported noise exposure in service.  He also indicated that in 1964, he began working at the Budd Company as a welder and his hearing had gotten worse through the years.  

The first post service medical evidence of hearing loss was a private audiological evaluation by Sears, which was received by the RO in December 2004, which showed pure tone thresholds, in decibels, as follows:

HERTZ


500
1000
2000
3000
4000
Right 
15
20
45
X
50
Left
15
15
25
55
60

However, while hearing loss was shown, no etiological opinion was given.  Further, VA treatment records from January 2003 to July 2010 have been associated with the claims file.  However, these records also do not link any current hearing loss to service.   

In support of his claim, the Veteran submitted a February 2010 private audiological evaluation, which showed pure tone threshold, in decibels, as follows:

HERTZ


500
1000
2000
3000
4000
Right 
20
30
55
X
65
Left
10
20
30
65
70

The Veteran reported slowly progressing, bilateral hearing loss that began in the 1960s after leaving service.  The Veteran reported working at Budd Company after service, which was a factory.  Conditions were loud and he reported wearing hearing protection when it became available.  He denied recreational noise exposure, except hunting, but he wore earmuffs at that time.  It was noted that the Veteran served in the Army for three years as a wireman.  He reported being exposed to loud sounds, including Howitzer's, small arms fire, rifles, pistols, grenades and blanks without using ear protection.  The examiner noted that audiological findings indicated a normal to moderate-severe sensory neural hearing loss, bilaterally.  Word discrimination was 96%, bilaterally.  Based on these results, the examiner opined that it was as likely as not that the Veteran's hearing loss was initiated by military noise exposure and aggravated by recreational noise exposure, occupational noise exposure and presbycusis.  However, no further rationale was provided for this opinion.  

The Veteran was afforded a VA examination in September 2010.  The examiner observed that military noise exposure included laying wire and infantry.  Occupational noise exposure was welder repairman and no recreational noise exposure was reported.  The hearing test showed pure tone thresholds, in decibels, as follows:




HERTZ


500
1000
2000
3000
4000
Right 
30
30
60
70
65
Left
25
25
35
65
55

Speech recognition was 100 percent in both ears.  The examiner diagnosed mild to severe sensorineural hearing loss in both ears.  In a November 2010 addendum, after reviewing the claims file, the examiner noted that enlistment and separation audiological evaluations revealed normal hearing (15/15) bilaterally and the separation examination showed thresholds within normal limits.  A further review of the service records showed no documented concerns, issues or complaints as it related to the ears or hearing.  In summary, as separation audiologic examination revealed normal hearing bilaterally, it was less likely as not that the Veteran's hearing loss was the result of military noise exposure.  

In a July 2011 informal hearing presentation, the Veteran's representative argued that the VA examination was insufficient because the examiner had failed to consider positive evidence such as the February 2010 private opinion.  It was also asserted that the examiner did not address the service treatment records in adequate detail, including the audiological test performed at discharge.  It was argued that this test showed some slight shift in hearing thresholds.  However, in the addendum, the examiner clearly indicated that the claims file was reviewed, which would have included the February 2010 private examination.  In contrast to the private examination, although she comes to a different conclusion, she provided a rationale for her opinion.  Moreover, despite the representative's claims, the examiner also noted the hearing thresholds documented at discharge and indicated that they were within normal limits.  The representative argues that these thresholds demonstrate a slight downward shift but, as these are the only thresholds documented in service, there is no evidence to support this contention.  Accordingly, given that the claims file was reviewed by the examiner and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for appellate review and of high probative value.  

The Board accepts that the medical evidence of record shows that the Veteran meets the requirements of 38 C.F.R. § 3.385 for hearing loss disability.  The Board is thus presented with an evidentiary record which does not show hearing loss during service or at the time of discharge from service.  Although the Veteran does now suffer from a hearing loss disability, the first medical evidence indicating hearing loss was many years after the Veteran's separation from service.  As a result, with the exception of the Veteran's contentions, which are discussed more fully below, there is no supporting evidence of a continuity of pertinent symptomatology.  Moreover, as there is no competent medical evidence of sensorineural hearing loss within a year of discharge, the service incurrence of sensorineural hearing loss may not be presumed.  

Further, the Board must find that the September 2010 VA examination with November 2010 addendum has a higher probative value than the February 2010 private evaluation.  Importantly, while both examiners were aware of the Veteran's noise exposure in service, the February 2010 examiner did not review the Veteran's service treatment records, which showed no hearing loss abnormality at discharge.  Moreover, in contrast to the VA examiner, the private examiner did not offer any rationale for her opinion.  The Board also finds it significant that the private examiner relied on the Veteran's own history of experiencing hearing loss since service.  However, as discussed in more detail below, the Veteran's statements concerning hearing loss in service and since service cannot be deemed credible.  Thus, the VA examination, which found that the Veteran's hearing loss was not related to noise exposure in service, is of higher probative value than the private opinion.

The Board acknowledges the Veteran's statements indicating that his current hearing loss is related to noise exposure in service.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When applying the case law discussed above, here, the Veteran is competent to say that he was exposed to noise and experienced symptoms while in service as well as to report a continuity of symptoms since service.  However, any current assertions in this regard by the Veteran are inconsistent with the other evidence of record which showed no pertinent complaints over many years.  Initially, based on the Veteran's military occupation which suggested noise exposure, he was afforded a VA examination to determine whether his current hearing loss was related to the noise exposure in service.  After reviewing the claims file, taking a thorough history from the Veteran, and providing a complete audiological examination, the audiologist found that his hearing loss was not related to service and provided a rationale for this opinion. 

As to the Veteran's contentions that he has experienced hearing loss since service, the Board finds the Veteran's credibility to be diminished by the other evidence of record.  In this regard, he failed to report any hearing problems in service or at his separation.  The Board finds it reasonable to assume that he would have reported hearing problems in service if he was in fact experiencing such problems.  Further, he first advanced this contention many years after service when he filed his hearing loss claim in 2003.  The Board also believes it reasonable to assume that he would have filed a claim sooner if he in fact believed that he had been suffering from hearing loss since service as the result of noise exposure.  Moreover, there is no evidence suggesting that he ever sought medical treatment for hearing loss for many years after service.  This further diminishes the Veteran's credibility as to a continuity of symptomatology since service.  In sum, his contention of pertinent symptomatology since service is inconsistent with the totality of the other evidence of record and cannot be deemed credible.  Accordingly, the Veteran's contentions have no probative value and are outweighed by the remaining evidence of record, specifically, the highly probative VA examination, which found no relation to service. 

In conclusion, the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss is related to his active duty service.  As a preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is not warranted.  To that extent, the appeal is denied.  


REMAND

The present appeal also includes the issue of entitlement to service connection for psychiatric disability other than posttraumatic stress disorder (PTSD).  The Board's January 2007 and March 2010 remands directed that the Veteran be afforded a VA examination with nexus opinion regarding the relationship, if any, between a psychiatric diagnosis other than PTSD and military service.  In April 2010, the Veteran was afforded a VA psychiatric examination.  The examiner diagnosed the Veteran with depressive disorder, not otherwise specified.  However, he indicated that due to insufficiency and evasiveness of reports, he could not offer an opinion without resorting to mere speculation.  In the July 2011 informal hearing presentation, the Veteran's representative argued that given that the examiner failed to given an opinion, the examination is insufficient and the case must be remanded for a new examination.  The Court recently held that, in general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id at 390.  Thus, as the examiner did not fully explain why he was unable to render an opinion without resort to speculation, the examination report must be found inadequate.  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007).  Accordingly, while the Board regrets further delaying appellate review, in order to comply with its prior remands, the Veteran must be provided an adequate VA examination with a different examiner.  The examiner should clearly opine as to whether the Veteran's psychiatric disability other than PTSD, is related to service.  See Stegall v. West, 11 Vet.App. 268 (1998).   

Further, it appears that the Veteran receives ongoing VA treatment.  The most recent treatment records in the claim file are from July 2010.  Thus, in light of the need to remand for another matter, the RO should obtain VA treatment records from July 2010 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should take appropriate action to request copies of any VA treatment records from July 2010 to the present.  

2.  The RO/AMC should schedule the Veteran for a comprehensive VA psychiatric examination, preferably with a different examiner than the one who conducted the April 2010 examination.  The claims folder is to be made available to the examiner for review in connection with the examination.  All tests deemed necessary by the examiner are to be performed.  All psychiatric diagnoses should be clearly reported.  After examining the Veteran and reviewing the claims file, the examiner should specifically express an opinion as to the etiology of any current chronic acquired psychiatric disability.  

Specifically, the examiner should address the nature of any current acquired psychiatric disability and offer an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that any such current acquired psychiatric disability is causally related to service.  

A detailed rational for all opinions expressed should be provided.

3.  In the interest of avoiding future remand, the RO/AMC should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

4.  Thereafter, the issue of entitlement to service connection for an acquired psychiatric disability other than PTSD should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


